      Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 1 of 20 PageID #:689




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ZURU (SINGAPORE) PTE, LTD.;                         )
 ZURU LLC; and                                       )
 ZURU INC.,                                          )
                                                     )     Case No. 21-cv-2027
          Plaintiffs,                                )
                                                     )     Hon. Steven C. Seeger
 v.                                                  )
                                                     )
 THE INDIVIDUALS, CORPORATIONS,                      )
 LIMITED LIABILITY COMPANIES,                        )
 PARTNERSHIPS, AND                                   )
 UNINCORPORATED ASSOCIATIONS                         )
 IDENTIFIED ON SCHEDULE A HERETO,                    )
                                                     )
          Defendants.                                )

                                  FINAL JUDGMENT ORDER

         THIS CASE having been commenced by ZURU (SINGAPORE) PTE., LTD., ZURU LLC,

and ZURU INC. (collectively “Plaintiffs”) against the Defendants identified on the First Amended

Schedule A (collectively, the “Defaulting Defendants”) and using at least the domain names

identified in the First Amended Schedule A (the “Defaulting Defendant Domain Names”) and the

online marketplace accounts identified in the First Amended Schedule A (the “Defaulting Online

Marketplace Accounts”), and Plaintiffs having moved for entry of Default and Default Judgment
against the Defaulting Defendants;

         This Court having entered, upon a showing by Plaintiffs, a temporary restraining order and

preliminary injunction against Defaulting Defendants that included a domain name transfer order

and asset restraining order;

         Plaintiffs having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or email, along with any notice that

Defaulting Defendants received from domain name registrars and payment processors, being
notice reasonably calculated under all circumstances to apprise Defaulting Defendants of the



                                                 1
      Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 2 of 20 PageID #:690




pendency of the action and affording them the opportunity to answer and present their objections;

and

         None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

         THIS COURT FURTHER FINDS that it has personal jurisdiction over the Defaulting

Defendants because the Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois, offering to sell and ship products into this

Judicial District. Specifically, Defaulting Defendants are reaching out to do business with Illinois

residents by operating one or more commercial, interactive Internet Stores through which Illinois

residents can purchase products bearing counterfeit versions of products utilizing either one or

both of the BUNCH O BALLOONS Trademark, U.S. Trademark Registration No.: 4709630,

and/or BUNCHO Trademark, U.S. Trademark Registration No.: 60860134 (together, the

“BUNCH O BALLOONS Trademarks”) and/or copyrights covered by U.S. Copyright Office

Registration No. VA 1-935-444 (the “BUNCH O BALLOONS Copyright Registration”);

         THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful federal

trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15

U.S.C. § 1125(a)), copyright infringement (17 U.S.C. § 101 et seq.), and/or violation of the Illinois

Uniform Deceptive Trade Practices Act (815 ILCS § 510, et seq.);
         IT IS HEREBY ORDERED that Plaintiffs’ Motion for Entry of Default and Default

Judgment is GRANTED as stated in this Final Judgment Order, that Defaulting Defendants are

deemed in default and that this Final Judgment is entered against Defaulting Defendants.

         Accordingly, this Court ORDERS that:

         1.    Defaulting Defendants, their affiliates, officers, agents, servants, employees,

attorneys, and all persons acting for, with, by, through, under or in active concert with them be

permanently enjoined and restrained from:

               a.      using Plaintiffs’ BUNCH O BALLOONS Trademarks, BUNCH O
                       BALLOONS Copyright Registration, or any reproductions,


                                                 2
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 3 of 20 PageID #:691




               counterfeit copies, or colorable imitations thereof in any manner in

               connection with the distribution, marketing, advertising, offering for

               sale, or sale of any product that is not a genuine BUNCH O

               BALLOONS product or not authorized by Plaintiffs to be sold in

               connection with Plaintiffs’ BUNCH O BALLOONS Trademarks

               and/or BUNCH O BALLOONS Copyright Registration;

         b.    passing off, inducing, or enabling others to sell or pass off any

               product as a genuine BUNCH O BALLOONS product or any other

               product produced by Plaintiffs, that is not Plaintiffs’ or not produced

               under the authorization, control, or supervision of Plaintiffs and

               approved by Plaintiffs for sale under Plaintiffs’ BUNCH O

               BALLOONS Trademarks and/or BUNCH O BALLOONS

               Copyright Registration;

         c.    committing any acts calculated to cause consumers to believe that

               Defendants’ products are those sold under the authorization, control

               or supervision of Plaintiffs, or are sponsored by, approved by, or

               otherwise connected with Plaintiffs;

         d.    further infringing Plaintiffs’ BUNCH O BALLOONS Trademarks
               and/or BUNCH O BALLOONS Copyright Registration and

               damaging Plaintiffs’ goodwill;

         e.    shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, returning, or otherwise disposing of,

               in any manner, products or inventory not manufactured by or for

               Plaintiffs, nor authorized by Plaintiffs to be sold or offered for sale,

               and which bear any of Plaintiffs’ BUNCH O BALLOONS

               Trademarks and/or BUNCH O BALLOONS Copyright Registration




                                          3
    Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 4 of 20 PageID #:692




                       or any reproductions, counterfeit copies, or colorable imitations

                       thereof;

               f.      using, linking to, transferring, selling, exercising control over, or

                       otherwise owning the Online Marketplace Accounts, the Defendant

                       Domain Names, or any other domain name or online marketplace

                       account that is being used to sell or is the means by which

                       Defendants could continue to sell counterfeit BUNCH O

                       BALLOONS products; and

               g.      operating and/or hosting websites at the Defendant Domain Names

                       and any other domain names registered or operated by Defendants

                       that are involved with the distribution, marketing, advertising,

                       offering for sale, or sale of any product bearing Plaintiffs’ BUNCH

                       O BALLOONS Trademarks and/or BUNCH O BALLOONS

                       Copyright Registration or any reproductions, counterfeit copies, or

                       colorable imitations thereof that is not a genuine BUNCH O

                       BALLOONS product or not authorized by Plaintiffs to be sold in

                       connection with Plaintiffs’ BUNCH O BALLOONS Trademarks

                       and/or BUNCH O BALLOONS Copyright Registration.
       2.      The domain name registries for the Defaulting Defendant Domain Names,

including, but not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet,

and the Public Interest Registry, within three (3) business days of receipt of this Order or prior to

expiration of this Order, whichever date shall occur first, shall, at Plaintiffs’ choosing:

               a.      unlock and change the registrar of record for the Defaulting

                       Defendant Domain Names to a registrar of Plaintiffs’ selection until

                       further ordered by this Court, and the domain name registrars shall

                       take any steps necessary to transfer the Defaulting Defendant




                                                  4
    Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 5 of 20 PageID #:693




                       Domain Names to a registrar of Plaintiffs’ selection until further

                       ordered by this Court; or

               b.      disable the Defaulting Defendant Domain Names and make them

                       inactive and untransferable until further ordered by this Court.

       3.      Those in privity with Defaulting Defendants and with actual notice of this Order,

including any online marketplaces such as Wish, PayPal, or Payoneer, social media platforms,

Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo,

web hosts for the Defaulting Defendant Domain Names, and domain name registrars, shall within

three (3) business days of receipt of this Order:

               a.      disable and cease providing services for any accounts through which

                       Defaulting Defendants engage in the sale of counterfeit and

                       infringing goods using the BUNCH O BALLOONS Trademarks

                       and/or Copyright Registration, including any accounts associated

                       with the Defaulting Defendants listed on the First Amended

                       Schedule A;

               b.      disable and cease displaying any advertisements used by or

                       associated with Defaulting Defendants in connection with the sale

                       of counterfeit and infringing goods using the BUNCH O
                       BALLOONS Trademarks and/or Copyright Registration; and

               c.      take all steps necessary to prevent links to the Defaulting Defendant

                       Domain Names identified on the First Amended Schedule A from

                       displaying in search results, including, but not limited to, removing

                       links to the Defaulting Defendant Domain Names from any search

                       index.

       4.      PayPal, Inc. (“PayPal”) and its related companies and affiliates shall, within five

(5) business days of receipt of this Order, permanently restrain and enjoin any accounts connected
to Defaulting Defendants, Defaulting Defendants’ Online Marketplace Accounts, or Defaulting


                                                    5
    Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 6 of 20 PageID #:694




Defendants’ websites identified in the First Amended Schedule A from transferring or disposing

of any money or other of Defaulting Defendants’ assets.

        5.     ContextLogic Inc. (“Wish”) and its related companies and affiliates shall, within

five (5) business days of receipt of this Order, permanently restrain and enjoin any accounts

connected to Defaulting Defendants, Defaulting Defendants’ Online Marketplace Accounts or

Defaulting Defendants’ websites identified in the First Amended Schedule A from transferring or

disposing of any money or other of Defaulting Defendants’ assets.

        6.     Payoneer and its related companies and affiliates shall, within five (5) business days

of receipt of this Order, permanently restrain and enjoin any accounts connected to Defaulting

Defendants, Defaulting Defendants’ Online Marketplace Accounts or Defaulting Defendants’

websites identified in the First Amended Schedule A from transferring or disposing of any money

or other of Defaulting Defendants’ assets.

        7.     Pursuant to 15 U.S.C. § 1117 and 17 U.S.C. § 504, Plaintiffs are awarded statutory

damages from each of the Defaulting Defendants in the amount of five thousand dollars

($5,000.00).

        8.     All monies currently restrained in Defaulting Defendants’ financial accounts,

including monies held by PayPal, Wish and Payoneer are hereby released to Plaintiffs as partial

payment of the above-identified damages, and PayPal, Wish, and Payoneer are ordered to release
to Plaintiffs the amounts from Defaulting Defendants’ accounts within ten (10) business days of

receipt of this Order.

        9.     Until Plaintiffs have recovered full payment of monies owed by any Defaulting

Defendant, Plaintiffs shall have the ongoing authority to serve this Order on PayPal, Wish, and

Payoneer in the event that any new accounts controlled or operated by Defaulting Defendants are

identified. Upon receipt of this Order, PayPal, Wish, and Payoneer shall within five (5) business

days:

               a.        Locate all accounts and funds connected to Defaulting Defendants,
                         Defaulting   Defendants’       Online   Marketplace   Accounts,   or


                                                    6
    Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 7 of 20 PageID #:695




                          Defaulting Defendants’ websites, including, but not limited to, any

                          accounts;

               b.         Restrain and enjoin such accounts or funds from transferring or

                          disposing of any money or other of Defaulting Defendants’ assets;

                          and

               c.         Release all monies restrained in Defaulting Defendants’ accounts to

                          Plaintiffs as partial payment of the above-identified damages within

                          ten (10) business days of receipt of this Order.

       10.     Until Plaintiffs have recovered full payment of monies owed by any Defaulting

Defendant, Plaintiffs shall have the ongoing authority to serve this Order on any banks, savings

and loan associations, or other financial institutions (collectively, the “Financial Service

Providers”) in the event that any new financial accounts controlled or operated by Defaulting

Defendants are identified. Upon receipt of this Order, the Financial Service Providers shall within

five (5) business days:

               a.         Locate all accounts and funds connected to Defaulting Defendants,

                          Defaulting   Defendants’       Online   Marketplace   Accounts,   or

                          Defaulting Defendants’ websites, including, but not limited to, any

                          accounts;
               b.         Restrain and enjoin such accounts or funds from transferring or

                          disposing of any money or other of Defaulting Defendants’ assets;

                          and

               c.         Release all monies restrained in Defaulting Defendants’ accounts to

                          Plaintiffs as partial payment of the above-identified damages within

                          ten (10) business days of receipt of this Order.

       11.     In the event that Plaintiffs identify any additional online marketplace accounts,

domain names, or financial accounts owned by Defaulting Defendants, Plaintiffs may send notice
of any supplemental proceeding to Defaulting Defendants by email at the email addresses


                                                     7
    Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 8 of 20 PageID #:696




identified by Plaintiffs and any email addresses provided for Defaulting Defendants by third

parties.

           12.   Plaintiffs can seek a release of the bond when the Court resolves the case as a whole,

including the claims against the non-defaulting defendants.




Date: August 11, 2021

                                                        Steven C. Seeger
                                                        United States District Judge




                                                   8
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 9 of 20 PageID #:697




             FIRST AMENDED SCHEDULE A TO COMPLAINT

                                        Defendant Online Marketplace /
    No.    Defendant                    Defendant Domain Name
                                        https://www.wish.com/merchant/56d94f3
     1     3073961711                   31743bc169ceca90a
                                        https://www.wish.com/merchant/591194
     2     3445562713                   8c2da1ba76b00caad3
                                        https://www.wish.com/merchant/594dc2f
     3     123style                     f20d56c6c66b28e14
                                        https://www.wish.com/merchant/589429
     4     15921215567@163.com          1f7fca3d52ab315928
                                        https://www.wish.com/merchant/5872f6a
     5     18228129733@163.com          ba35cef4cb64a3676
                                        https://www.wish.com/merchant/5965d5
     6     711season                    b87fe241188dfb1b36
                                        https://www.wish.com/merchant/591a71
     7     absorb                       904d43577f225d5144
                                        https://www.wish.com/merchant/56cbe3a
     8     Accessories Factory          1caa89b3756f2c340
                                        https://mama.wish.com/merchant/591a76
     9     acquire                      7471a2f24617a511a1
                                        https://www.wish.com/merchant/58b67d
    10     AdenXu Store                 22930ac637b14a9170
                                        https://www.wish.com/merchant/58fa376
    11     aieiyi                       deb47192c95951782
                                        https://www.wish.com/merchant/5aa8c2f
    12     Airsuncreativegrocerystore   04f6b495ba86852a9
                                        https://www.wish.com/merchant/5735dd
    13     aishangmaoyiyouxiangongsi    abbf123b5b50960a45
                                        https://www.wish.com/merchant/593d37
    14     Alibobostore                 7845f205217ede88e5
                                        https://www.wish.com/merchant/577238
    15     Alifance                     19d4d01174156526b6
                                        https://www.wish.com/merchant/590feca
    16     allshopnow                   c980a343e9723c00c
                                        https://www.wish.com/merchant/57c005
    17     All-Well                     0c23f1933cd6174db1
                                        https://www.wish.com/merchant/5631df2
    18     Almost Lover                 610f4310ffb2a85a9
                                        https://www.wish.com/merchant/58fdaff
    19     AMAZ1                        586269a10f03ee5fb


                                        9
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 10 of 20 PageID #:698




                                      Defendant Online Marketplace /
     No.   Defendant                  Defendant Domain Name
                                      https://www.wish.com/merchant/5a96b8
     20    ameimeishop                2f54bd0932decbcc73
                                      https://www.wish.com/merchant/58e1f05
     21    anee                       a1a4f2852dfb1ec99
                                      https://www.wish.com/merchant/585398
     22    anleolife                  a1810891208ef3dfc8
                                      https://www.wish.com/merchant/58b92b
     23    AnselParty                 dc38a8ba587e943008
                                      https://www.wish.com/merchant/58f47d6
     24    AQWxhYG                    bb6222e11925a4066
                                      https://www.wish.com/merchant/57b2f5c
     25    asdjcjkn                   382843e22d035c865
                                      https://www.wish.com/merchant/56f4002
     26    Audreier                   e7e1b3b587a24f229
                                      https://www.wish.com/merchant/592e83
     27    avenue                     b64e43b34673bc0075
                                      https://www.wish.com/merchant/5b73ff0
     28    Avilayema                  fecc45d287d259c5e
                                      https://geek.wish.com/merchant/577d107
     29    babyxiaotu2013             15f096a2c49fdb0d1
                                      https://www.wish.com/merchant/57ba9e1
     30    baobao1                    72d7e060c7041f84a
                                      https://www.wish.com/merchant/5a6494
     31    baoxiaoxiao                621696095d51a7d61d
                                      https://www.wish.com/merchant/579622
     32    Barbara Lee                ec54acde6eb2ad843e
                                      https://www.wish.com/merchant/57948e
     33    Barton88 Shop              dd661e332e3cc493e0
                                      https://www.wish.com/merchant/5b49afa
     34    Beautiful To encounter     8eb8cff54a28873c8
                                      https://www.wish.com/merchant/53f5a09
     35    Beauty Shoppes             01f506362263db421
                                      https://www.wish.com/merchant/585160
     36    BEIBEIGLASS.SUN            75e18c0f7fa8259fb9
                                      https://www.wish.com/merchant/5729b5
     37    Bellebuy                   394c29645abdf3b576
                                      https://www.wish.com/merchant/56c6dbc
     38    Best one for you           3abb774435e18d87a
                                      https://www.wish.com/merchant/573b0c
     39    Best Pleasure              791398c0592f1a462d
                                      https://www.wish.com/merchant/58f6089
     40    bestfeeling                dd0237707b7dd942d
                                      https://www.wish.com/merchant/56f9534
     41    Bet U Better               f3a698c566f573bc1


                                     10
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 11 of 20 PageID #:699




                                      Defendant Online Marketplace /
     No.   Defendant                  Defendant Domain Name
                                      https://www.wish.com/merchant/58a44f2
     42    betterlover                58eb6320e78efb561
                                      https://www.wish.com/merchant/598c23
     43    bhdsnadeuhdks              91b771737411b09094
                                      https://www.wish.com/merchant/577d12
     44    BigArmy                    e04736e474a66675d9
                                      https://www.wish.com/merchant/57767d
     45    biqun                      591f67d676eeec99ba
                                      https://www.wish.com/merchant/579a16a
     46    BKlove                     aba8cd248e6ea9dbe
                                      https://www.wish.com/merchant/5577db
     47    blackgall                  1d38553819f99231e4
                                      https://www.wish.com/merchant/562ce6f
     48    Blazing                    e8664431006a6a824
                                      https://www.wish.com/merchant/56cd58a
     49    Bogor                      4a97dfb136e54aa70
                                      https://geek.wish.com/merchant/581ab2a
     50    boncncn                    7d8ef78422ad50078
                                      https://www.wish.com/merchant/5975f22
     51    Budicoolmarket             a4b913a2071a1f8fe
                                      https://www.wish.com/merchant/5a9406c
     52    BUFYHAOSHIGUANG            3b9605f10e23fa3d4
                                      https://www.wish.com/merchant/57a1bb
     53    bumin-technology           b4b44e4d0f5551b979
                                      https://www.wish.com/merchant/58b928
     54    buy everything             c91d7aec504d2723e7
                                      https://www.wish.com/merchant/567d19
     55    caijin                     9c3a94cd26aa42bf78
                                      https://www.wish.com/merchant/586e55
     56    candymicwell               be8ffb016ae204e3f5
                                      https://www.wish.com/merchant/571b9e
     57    Carrie's mini shop         6491aaa15b08dcdf04
                                      https://geek.wish.com/merchant/591d01f
     58    Caster                     9cf98501fbdbbaeb9
                                      https://www.wish.com/merchant/5aa64e8
     59    Changqi116                 bddf45b5b61e715f5
                                      https://www.wish.com/merchant/5af00fb
     60    chaobaobei                 8e9b7234faee109ba
                                      https://www.wish.com/merchant/58be9e7
     61    chaogefushi                c36a2c25339a98bbb
                                      https://www.wish.com/merchant/57b13fb
     62    Charles222333              9712066616c34255f
                                      https://www.wish.com/merchant/55c06e3
     63    CheapBuy                   6ea526c7156bc9fea


                                     11
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 12 of 20 PageID #:700




                                   Defendant Online Marketplace /
     No.   Defendant               Defendant Domain Name
                                   https://www.wish.com/merchant/5ab468
     64    CHEBYU                  502c49567049ff1e97
                                   https://www.wish.com/merchant/5951d2
     65    Chenlaiz                d353ebe23c6eca4b50
                                   https://www.wish.com/merchant/592eac7
     66    cherished father        07911b451b095f0e5
                                   https://www.wish.com/merchant/584652
     67    China_City              956339b428e42c05da
                                   https://geek.wish.com/merchant/58a30ec
     68    CHONGWEI                8c105706e7e036b05
                                   https://www.wish.com/merchant/59e87e4
     69    CiliCili                4ef7b8904cdce4500
                                   https://www.wish.com/merchant/5a83e4c
     70    ckchlc                  1abef955af7351b02
                                   https://www.wish.com/merchant/55228e
     71    Classic jewelry company 7d844f9c44d6c7d467
                                   https://www.wish.com/merchant/58e38ad
     72    Cloth point             24b9f060f82288145
                                   https://www.wish.com/merchant/57945b
     73    clothesfish             058039906efa0f3448
                                   https://www.wish.com/merchant/5848c1
     74    CloverLover             6c68eb840a4efe971e
                                   https://www.wish.com/merchant/5aa6319
     75    CM573687046             ac2c8924e69a80d34
                                   https://www.wish.com/merchant/59133b
     76    copycard                2d51060856d2867004
                                   https://www.wish.com/merchant/572076
     77    Cost-effective          cb86060859234034fb
                                   https://www.wish.com/merchant/58086d
     78    COSYSUN                 aea46fa33730a17161
                                   https://www.wish.com/merchant/56a776c
     79    crazy's shop            9517efe6a84b0e5be
                                   https://www.wish.com/merchant/565f9e2
     80    Crystal Qian Tong       ad8535c2388eb2398
                                   https://www.wish.com/merchant/57860c
     81    Cultural Transmission   8efe80a40325ee51a8
                                   https://www.wish.com/merchant/5821a5
     82    CY6688                  b7dd99164554e2df06
                                   https://www.wish.com/merchant/58aecd6
     83    dadashitaozi            e96f1bb07e9e0da21
           David fashion women's https://www.wish.com/merchant/58627f5
     84    franchise stores        68d3b114cb0847c9a
                                   https://www.wish.com/merchant/578e4a7
     85    Davis Mart              2cff6ed0edd8408b2


                                     12
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 13 of 20 PageID #:701




                                      Defendant Online Marketplace /
     No.   Defendant                  Defendant Domain Name
                                      https://www.wish.com/merchant/53eb06
     86    dayingmaoyiyouxiangongsi   1b1f50634537650266
                                      https://www.wish.com/merchant/53eb06
     87    DAYISS                     1b1f50634537650266
                                      https://www.wish.com/merchant/57b184
     88    DBNO1                      990f9aaf213d5af1c7
                                      https://www.wish.com/merchant/53d388
     89    DealPe                     4e4497c5566b4915fc
                                      https://www.wish.com/merchant/56443b
     90    Dear John                  085829021404c11020
                                      https://www.wish.com/merchant/561331
     91    degreharge                 deb307de02374f64b7
                                      https://www.wish.com/merchant/591d8b
     92    dengdai                    7c2a87417ae6bd243b
                                      https://www.wish.com/merchant/570e66
     93    Diana Michael              84a995b55b836323ea
                                      https://www.wish.com/merchant/5af11b5
     94    Ding05741                  07824ca69bace7018
                                      https://geek.wish.com/merchant/582dac5
     95    donni                      d15914503e6b6f3b0
                                      https://www.wish.com/merchant/5369be
     96    Dream                      487360467cdceb5f66
                                      https://www.wish.com/merchant/5621f4b
     97    d'vrvsvrbstttsr            d931ea93c026b2207
                                      https://www.wish.com/merchant/537e0b
     98    e_box                      625aefb02e8112ada4
                                      https://www.wish.com/merchant/565d78
     99    Earth Global Sale          9d13354e39ef414034
                                      https://www.wish.com/merchant/5847cd
     100   Eastern Corridor           92fef409255ce0d22c
                                      https://www.wish.com/merchant/591c21a
     101   Easy Shopping St.          f864e5c1a15d4c4cb
                                      https://www.wish.com/merchant/54007b
     102   easystrade168              2a7f086e1bffac1249
                                      https://www.wish.com/merchant/544cd6f
     103   EI-Around                  15f313f774a78d205
                                      https://www.wish.com/merchant/58e362
     104   ELEVENSON                  86311dcf0f903d8979
                                      https://www.wish.com/merchant/578ce60
     105   Elizabethers               cac98450b89175193
                                      https://www.wish.com/merchant/58d37d
     106   emilyandlily               e4b9675312e270d4b4
                                      https://www.wish.com/merchant/58f2f25
     107   Enjoy Your JJ 's Store     e3a998911902b604e


                                      13
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 14 of 20 PageID #:702




                                         Defendant Online Marketplace /
     No.   Defendant                     Defendant Domain Name
                                         https://www.wish.com/merchant/5979a7
     108   enjoymychildhood              5d1719745f2c96fabb
                                         https://www.wish.com/merchant/56f4fb6
     109   ENSOO                         6542cd86927c56bfc
                                         https://www.wish.com/merchant/56e8cda
     110   etaoline                      d71317d5890d082bc
                                         https://www.wish.com/merchant/5510d9
     111   EWUIWJV                       3b3fa6f80d133ae0ec
                                         https://www.wish.com/merchant/58a2aa3
     112   Eyourself                     e51929b50e46fc2bc
                                         https://www.wish.com/merchant/5852b7
     113   eyt888                        dce788116a2ccbe4a0
                                         https://www.wish.com/merchant/591184
     114   facaishu                      0e4b5a470ad6875726
                                         https://www.wish.com/merchant/555ff52
     115   FairyGarden                   2a4efd118c9f91f3f
                                         https://www.wish.com/merchant/59549e
     116   Fancymap                      7d8635f01ee65f48f4
                                         https://www.wish.com/merchant/58e4e57
     117   Fang Hong                     38c8ebc0f9025af75
                                         https://www.wish.com/merchant/58a01f7
     118   farrokh15                     c6e6f064fef883fb8
                                         https://www.wish.com/merchant/550508
     119   Fashion Cathy                 5b04136a093ffbbf26
                                         https://www.wish.com/merchant/57395e
     120   Fashion Damon House           262dd37c5919519634
                                         https://www.wish.com/merchant/5721fbb
     121   Fashion electronic business   0108fe0591f5475c6
                                         https://www.wish.com/merchant/564038
     122   Fashion Frontier              c501497c125ebb43fb
                                         https://www.wish.com/merchant/558e8d
     123   Fashion Industrial Ltd        8f1c263f40235ea5d3
                                         https://www.wish.com/merchant/547d6c
     124   Fashion Monkey                355c47450f67c70754
                                         https://www.wish.com/merchant/5631e9
     125   Fashion Strip                 4dad825b100d207207
                                         https://www.wish.com/merchant/55bed8
     126   Fashion Supply for the word   0eb07d69424b687128
                                         https://www.wish.com/merchant/55c22b
     127   fashionstar999                4d2fe612440c74e321
                                         https://www.wish.com/merchant/569c78
     128   fasi                          08e27e770dd1e11b0a
                                         https://www.wish.com/merchant/59a687a
     129   febecool                      130e1f3067a55545c


                                         14
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 15 of 20 PageID #:703




                                      Defendant Online Marketplace /
     No.   Defendant                  Defendant Domain Name
                                      https://www.wish.com/merchant/58ce533
     130   fineandcheapshoes          cb8aa7150637bb0ed

                                      http://www.wish.com/merchant/54ade91
     132   Florence Fashion           ad630ed301b22de38
                                      https://www.wish.com/merchant/53c35ce
     133   Florence trade co., LTD    b4497c52ef2c89027
                                      https://www.wish.com/merchant/585515
     134   Flying Pig A               94781ebe54336ec2e8
                                      https://www.wish.com/merchant/5780e7
     135   Flying Winger              0dd5927911c7ffbc73
                                      https://www.wish.com/merchant/5539a2
     136   flysky                     d87d156e1a7946b4db

                                      https://www.wish.com/merchant/56a09f4
     138   foerteng trade             09f94d60e04356eee
                                      https://www.wish.com/merchant/536afc0
     139   Freesion Fashion Shop      85aefb037153550a8
           fujianshengningdeshifuanshi
           wanwugongyejizhongquban https://www.wish.com/merchant/5b04f07
     140   yucun256dong2ceng202        40128754d03b16986
                                       https://www.wish.com/merchant/58f0919
     141   FunandFashion               71a8d486f6544db5c
                                       https://www.wish.com/merchant/549855f
     142   gang                        4b9cb923642b05f89
           Gentlemen should get it in https://geek.wish.com/merchant/5838426
     143   the right way               b61b4011bc4b35689
                                       https://www.wish.com/merchant/53facca
     144   GL                          81c105e3d5866e212
                                       https://www.wish.com/merchant/5715dfb
     145   God of darkness             227eb415951dc8db4
                                       https://www.wish.com/merchant/5abc9a9
     146   Godhorsewholesale           5823a3e27a01e0933
                                       https://www.wish.com/merchant/58cbd2
     147   gonglili                    1527e5430a516b3467
                                       https://www.wish.com/merchant/5587f36
     148   GOOD                        b7356593f8a5197f6
                                       https://www.wish.com/merchant/59f97e7
     149   goodluckstar                98cf0ed2ea7a2cb37
                                       https://www.wish.com/merchant/58c39ae
     150   goodservicezeng             2b84d8f5066cd9760
                                       https://www.wish.com/merchant/58cd06
     151   Gooshopping                 2e8412c12d106f0a93



                                      15
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 16 of 20 PageID #:704




                                         Defendant Online Marketplace /
     No.   Defendant                     Defendant Domain Name
                                         https://www.wish.com/merchant/58a3f1c
     152   GOYA                          a23134953f9e516cf
                                         https://www.wish.com/merchant/55d80fc
     153   Great Trading Co., Ltd.       1120fe7103286219f
                                         https://www.wish.com/merchant/5a0120f
     154   GreenShoppingStore            48cf0ed7ce919b376
           Guangdong               Ocean https://www.wish.com/merchant/57b464
     155   Department Store              b87bd03743f6001df1
                                         https://www.wish.com/merchant/58562c
     156   guliang321123                 11bd77314ca92c6e6d
                                         https://www.wish.com/merchant/5b2a24c
     157   gWHDStore                     8c6025e25682d3980
                                         https://www.wish.com/merchant/59119c
     158   hailinzhu                     bf2da1ba7da80c9730
                                         https://www.wish.com/merchant/5926d2
     159   haitianxiangjie               6ee8ff5524d01b3976
                                         https://www.wish.com/merchant/572d4d
     160   Haiyan Shop                   043a698c226f151e95
                                         https://www.wish.com/merchant/572815
     161   hallocute                     761c36f75926f61dba
                                         https://www.wish.com/merchant/5853c8
     162   Han Yu Store                  5e4949434d8c7ff7f0
                                         https://www.wish.com/merchant/571b70
     163   Handsome Store                e0e7cd90591d9b0530
           Hangzhou Jun Peng Agel https://www.wish.com/merchant/561b39
     164   Ecommerce Ltd                 191f1ffb0f547dae51
                                         https://www.wish.com/merchant/58bf441
     165   Happiness Life 123            d22353f15a68eb50a
                                         https://www.wish.com/merchant/583ebee
     166   Happy girl shop               7e88f6374c273f554
                                         https://www.wish.com/merchant/58948b
     167   Happy shopping store17        0c61fa7551b01a87a3
                                         https://www.wish.com/merchant/59fc101
     168   Happy_AINKIN                  668788b0da7674608
                                         https://www.wish.com/merchant/57bd71
     169   happygogoshopping             6e2d09891c1b63d4a0
                                         https://www.wish.com/merchant/58e24d
     170   Have a beautiful life for you 7e0772595416a71678
                                         https://www.wish.com/merchant/584818
     171   heanshangmo@163.com           a6fef4092549e0e74e
                                         https://www.wish.com/merchant/5a9f98f
     172   Heimeigui                     240626a264f7ae5b3
                                         https://www.wish.com/merchant/573023
     173   hengming                      70dd61775957a21f9e


                                      16
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 17 of 20 PageID #:705




                                          Defendant Online Marketplace /
     No.   Defendant                      Defendant Domain Name
                                          https://www.wish.com/merchant/591da1
     174   Highrank                       3f864e5c4a4108a25d
                                          https://www.wish.com/merchant/58ef2e8
     175   HimalayaMall                   70d27561209654e1d
                                          https://www.wish.com/merchant/5791dcc
     176   Himanjie Brand Flag Store      cab40626fafc295ac
                                          https://www.wish.com/merchant/563b1a
     177   Hope Fashion                   50fc2b6438232678df
                                          https://www.wish.com/merchant/58cde96
     178   hope is the best               8817b6a505bc34d92
                                          https://www.wish.com/merchant/5b0e71a
     179   hopesa                         dc258695f6d7b448c
                                          https://www.wish.com/merchant/579722
     180   hua yong international trade   00cff6ed058d76d27d
                                          https://www.wish.com/merchant/554567
     181   Huairong Co., Ltd              e445978a4eb9a8817a
                                          https://www.wish.com/merchant/58ec983
     182   huazhiyun                      fd2812f143fa139a9
                                          https://geek.wish.com/merchant/58a42df
     183   hufen811                       205b2f9716f02b4a3
                                          https://www.wish.com/merchant/57860a
     184   Humidity-Yuni                  9d16b28942fd9765fa
                                          https://www.wish.com/merchant/5938b3
     185   huzhongrong                    41ff3e8017173042fa
                                          https://www.wish.com/merchant/592a64c
     186   hxy2017                        edf32ca5e3e9e2d41
                                          https://www.wish.com/merchant/584529
     187   If the world is only so big    795291914d65deb3f9
                                          https://www.wish.com/merchant/58db83
     188   IIcebeauty                     425c293152b2a4f232
                                          https://www.wish.com/merchant/56e6a5a
     189   Imagination creativity         221790d584f23b469
                                          https://www.wish.com/merchant/582ed9
     190   Imakeup                        d582c7bb7d8f936f28
                                          https://www.wish.com/merchant/54839ee
     191   Interstellar                   7223ebf24b69ed903
                                          https://www.wish.com/merchant/5977f77
     192   INvench                        8776ab946680f2b93
                                          https://www.wish.com/merchant/5745bc
     193   ITSYH Shop                     73ea11865cae08a480
                                          https://www.wish.com/merchant/54570f6
     194   Jacky Mall                     95f313f075def2b3d
                                          https://www.wish.com/merchant/578e4d
     195   Jeff Demi                      286a303a0edb755c9e


                                          17
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 18 of 20 PageID #:706




                                     Defendant Online Marketplace /
     No.   Defendant                 Defendant Domain Name
                                     https://www.wish.com/merchant/555ea6b
     196   Jely's House              ab730872422f13e77
                                     https://www.wish.com/merchant/58b684
     197   JFDStore                  580c269a37f12490e8
                                     https://www.wish.com/merchant/550293
     198   JHAJSFBS                  821c36ca3ee40fcef7
                                     https://www.wish.com/merchant/57879e
     199   jiahui                    0209ce0919dababf3d
                                     https://www.wish.com/merchant/585f637
     200   Jiaqee fashion            334de6c4d5a03309b
                                     https://www.wish.com/merchant/5949d3
     201   jiaxiaoyu1                7720d56c71881cff4a
                                     https://www.wish.com/merchant/5a83c03
     202   JIEhao98                  aa6bf7a4873f1dfcb
                                     https://www.wish.com/merchant/5b28f3a
     203   JINSUIZHAO7300            37752c8740ec77e78
                                     https://www.wish.com/merchant/58b119
     204   jinzhenzhao               a8c701e05302d42372
                                     https://geek.wish.com/merchant/583baec
     205   joongi                    dfef4092fe101c8af
                                     https://www.wish.com/merchant/5641eb
     206   Joy Fashion               707033791275d4e0f3
           Julexy Brand Monopoly https://www.wish.com/merchant/572f3f1
     207   shop                      558f4bb5937314d1e
           jumeihuipindianzishangwuy https://www.wish.com/merchant/5505c9
     208   ouxiangongsi              5502873d09544f788e
                                     https://www.wish.com/merchant/56a1dad
     209   june_lee                  f306acf1ba4d2fc2a
                                     https://www.wish.com/merchant/55efb9a
     210   KaChun Jewelry            84e31f74275f31837
                                     https://www.wish.com/merchant/58ede55
     211   kaigelishop               fca1ebd5e6a25e0da
                                     https://www.wish.com/merchant/591fec5
     212   kaijian-shop              f4d43575ec9cd3603
                                     https://www.wish.com/merchant/5685e8
     213   kaixinmeiyitian           6f5fa9ee26c7645f88
                                     https://www.wish.com/merchant/58f1994
     214   kasiqi                    808374b163e2fa52f
           Kobeton Technology Co., https://www.wish.com/merchant/54991b
     215   Ltd                       c940b3786d08a15f5e
                                     https://www.wish.com/merchant/571a19
     216   Kolawole                  276c39b15a839d986c
                                     https://geek.wish.com/merchant/547ed4e
     217   LaiXuDong                 8223ebf3101c04d00


                                     18
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 19 of 20 PageID #:707




                                      Defendant Online Marketplace /
     No.   Defendant                  Defendant Domain Name
                                      https://www.wish.com/merchant/57bef21
     218   Lalinsun Mall              c5f26cc390fc8d2b9
                                      https://www.wish.com/merchant/590883
     219   lascaux815                 adfc9cce1702853d96
                                      https://www.wish.com/merchant/5586aa5
     220   LDU supermarket            613702b3f7728894b
                                      https://www.wish.com/merchant/58f0aba
     221   leijiqiongsi               96fbd1d71437abdca
                                      https://www.wish.com/merchant/53ffd7e
     222   Leslie Tony Seeds          e7f086e1c02ac000e
                                      https://www.wish.com/merchant/552d1ea
     223   lezze.Co. Ltd              4e713200c0b3f213c
                                      https://geek.wish.com/merchant/587ba7a
     224   LIAOCONGBING               046ff146c7813b30f
                                      https://www.wish.com/merchant/584562
     225   liaomingyan                dd7f6c0d4ca7357997
                                      https://www.wish.com/merchant/593a82
     226   licongmin                  bb25c4f53339831e02
                                      https://www.wish.com/merchant/58355b
     227   lighthome                  07d914f555d53d4954
                                      https://www.wish.com/merchant/547f2d5
     228   lighting 365               db9cb923981abec6d
                                      https://www.wish.com/merchant/59327b
     229   lihaigang                  c179cd775a9a891b86
                                      https://www.wish.com/merchant/58d8af0
     230   lihanhan                   ad687a652988eab06
                                      https://www.wish.com/merchant/58a55af
     231   Lihua department store     45715a3504701e782
                                      https://www.wish.com/merchant/58f18e3
     232   lilda                      d8a60c31a117da68b
                                      https://www.wish.com/merchant/5847c6f
     233   liliufei                   ba55ed24d317b70ca
                                      https://geek.wish.com/merchant/547d5f9
     234   lilygogo                   b34719111aa6db6c0
                                      https://www.wish.com/merchant/5a9f988
     235   limingsister               19bda4e40c3c4fa4d
                                      https://www.wish.com/merchant/57afe7f
     236   Lingling home              11ec1891949ea68f3
                                      https://www.wish.com/merchant/58424fe
     237   little issalee             fd269e94f8c96e921
                                      https://www.wish.com/merchant/58ef543
     238   liucuan                    3c1c94c15758e2bee
                                      https://www.wish.com/merchant/58a290
     239   liuhubiao                  d35d93de51d1ce05dd


                                     19
Case: 1:21-cv-02027 Document #: 52 Filed: 08/11/21 Page 20 of 20 PageID #:708




                                      Defendant Online Marketplace /
     No.   Defendant                  Defendant Domain Name
                                      https://www.wish.com/merchant/577fb03
     240   liusichao88                72dc1d21632867618
                                      https://geek.wish.com/merchant/58df727f
     241   liusuichen                 751d2b52b6dbfbd0
                                      https://www.wish.com/merchant/5922b1
     242   liuwen123                  a22cd944019a55c569
                                      https://geek.wish.com/merchant/572c608
     243   liuyandian                 1bd6bc26d081e02da
                                      https://www.wish.com/merchant/58e9d5
     244   liuyunjie1-store           9ebaba0410619bbeae
                                      https://www.wish.com/merchant/574451
     245   LIVE-baby                  280d599f5960a0cee5
                                      https://www.wish.com/merchant/5b1248
     246   lixiaqwert                 30daac4566cc2a05d8
                                      https://www.wish.com/merchant/58721f2
     247   LJYshop                    ad3ecd16e69f69089
                                      https://mama.wish.com/merchant/584d35
     248   lnvenno                    41d588b44d67aab932
                                      https://www.wish.com/merchant/58bba7
     249   Longlo                     b34ff75b530bab69b3
                                      https://www.wish.com/merchant/5800c0
     250   longyangyang               942fa7a91a7cc5220a
                                      https://www.wish.com/merchant/583ffa7
     251   looock                     a168b5427a53df56e
                                      https://www.wish.com/merchant/53b783
     252   love cat bag               2ed9113922bf5bbd93
                                      https://www.wish.com/merchant/56fbce2
     253   Love Life 100              45cbb5a55c7d422b1
                                      https://www.wish.com/merchant/542918
     254   lovefashionlife77          269719cd356322d1cf
                                      https://www.wish.com/merchant/5961fa3
     255   lovelybear2017@163.com     59579d8349c089591
                                      https://www.wish.com/merchant/582e43
     256   lqq270799166@163.com       4ce88f637cb326f724
                                      https://geek.wish.com/merchant/5805d70
     257   lubaoerlulu                6fcc658195d23208b




                                     20
